Case 19-01697-5-JNC       Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20           Page 1 of
                                           10



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

In re:
                                                      Case No. 19-01697-5-JNC
CAH ACQUISITION COMPANY 12, LLC
d/b/a FAIRFAX COMMUNITY HOSPITAL,                     Chapter 11

                      Debtor.




 TRUSTEE’S MOTION FOR APPROVAL OF CONSENT ORDER AND STIPULATION
   BY AND BETWEEN THE TRUSTEE AND RURAL WELLNESS FAIRFAX, INC.
    RESOLVING, IN PART, MOTION SEEKING (I) AN ORDER CONFIRMING
     THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE
    WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY
      TRANSFER ANY REMAINING STIMULUS FUNDS TO PURCHASERS;
       AND (II) AN ORDER ELIMINATING ANY LIABILITY OF TRUSTEE
          AND DEBTORS’ ESTATES FOR USE OF STIMULUS FUNDS

         NOW COMES Thomas W. Waldrep, Jr., Chapter 11 trustee (the “Trustee”) for CAH

Acquisition Company 12, LLC d/b/a Fairfax Community Hospital (the “Debtor”), by and

through the undersigned counsel, and pursuant to Rule 4001(d) of the Federal Rules of

Bankruptcy Procedure, and hereby moves the Court to approve and enter the attached Consent

Order and Stipulation by and between the Trustee and Rural Wellness Fairfax, Inc. Resolving, in

Part, Motion Seeking (I) an Order Confirming that (A) Certain Stimulus Funds Were Used in

Accordance with Applicable Terms and Conditions and (B) Trustee May Transfer Any

Remaining Stimulus Funds to Purchasers; and (II) an Order Eliminating Any Liability of Trustee

and Debtors’ Estates for Use of Stimulus Funds (the “Consent Order”) by and between the

Trustee and Rural Wellness Fairfax, Inc. (“Rural Wellness”). The Consent Order is being

submitted simultaneously with this Motion and is attached hereto as Exhibit 1.




                                               1
Case 19-01697-5-JNC          Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20                 Page 2 of
                                              10



         If, after proper notification to all parties listed on the Certificate of Service, no objections

to this Motion are filed, the Trustee and Rural Wellness request the Court to enter the Consent

Order.

         Respectfully submitted this the 5th of June, 2020.

                                                WALDREP LLP

                                                /s/ Jennifer B. Lyday
                                                Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                                James C. Lanik (NC State Bar No. 30454)
                                                Jennifer B. Lyday (NC State Bar No. 39871)
                                                Francisco T. Morales (NC State Bar No. 43079)
                                                101 S. Stratford Road, Suite 210
                                                Winston-Salem, NC 27104
                                                Telephone: 336-717-1440
                                                Telefax: 336-717-1340
                                                Email: notice@waldrepllp.com

                                                - and -

                                                HENDREN, REDWINE & MALONE, PLLC

                                                Jason L. Hendren (NC State Bar No. 26869)
                                                Rebecca F. Redwine (NC State Bar No. 37012)
                                                4600 Marriott Drive, Suite 150
                                                Raleigh, NC 27612
                                                Telephone: 919-420-7867
                                                Telefax: 919-420-0475
                                                Email: jhendren@hendrenmalone.com
                                                       rredwine@hendrenmalone.com

                                                Co-Counsel for the Trustee




                                                    2
Case 19-01697-5-JNC   Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20   Page 3 of
                                       10




                         EXHIBIT 1
Case 19-01697-5-JNC     Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20           Page 4 of
                                         10




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

In re:
                                                   Case No. 19-01697-5-JNC
CAH ACQUISITION COMPANY 12, LLC
d/b/a FAIRFAX COMMUNITY HOSPITAL,                  Chapter 11

                     Debtor.



  CONSENT ORDER AND STIPULATION BY AND BETWEEN THE TRUSTEE AND
 RURAL WELLNESS FAIRFAX, INC. RESOLVING, IN PART, MOTION SEEKING (I)
 AN ORDER CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN
 ACCORDANCE WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE
 MAY TRANSFER ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II)
    AN ORDER ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’
                ESTATES FOR USE OF STIMULUS FUNDS

         This matter is before the Court on that certain MOTION SEEKING (I) AN ORDER

CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE

WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER

ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER

ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF

STIMULUS FUNDS [ECF No. 547] (the “CARES Act Fund Motion”) and the stipulation

contained herein. Thomas W. Waldrep, Jr., the duly appointed trustee (the “Trustee”) for the




                                             1
Case 19-01697-5-JNC           Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20                      Page 5 of
                                               10



bankruptcy estate of CAH Acquisition Company 12, LLC d/b/a Fairfax Community Hospital

(the “Fairfax Debtor”), and Rural Wellness Fairfax, Inc. (“Rural Wellness”) hereby agree and

stipulate as follows:

        A.       The Trustee is administering the bankruptcy estate of the Fairfax Debtor.

        B.       On February 14, 2020, this Court entered the “Order (A) Approving Sale Free and

Clear of All Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related

Relief” [ECF No. 447] (the “Sale Order”). Pursuant to the Sale Order, this Court authorized the

Trustee to sell to Rural Wellness and Rural Wellness to acquire substantially all of the assets of

the Fairfax Debtor, including assignment of certain assumed executory contracts.

        C.       The sale closed on March 20, 2020, and since that date Rural Wellness has been

operating the 15-bed hospital known as the Fairfax Community Hospital (the “Fairfax

Hospital”) in Fairfax, Oklahoma.

        D.       The Trustee has received certain stimulus Provider Relief Fund payments through

United States Department of Health and Human Services (“DHHS”) under the Coronavirus Aid,

Relief, and Economic Security Act, P.L. 116-136 [HR 748], 134 Stat. 281 (signed into law Mar.

27, 2020) (the “CARES Act”), which is administered by DHHS.

        E.       Specifically, the Trustee has received $3,003,389.371 cash in CARES Act fund

payments on account of the Fairfax Hospital (the “Fairfax Fund Payments”).

        F.       On May 15, 2020, the Trustee filed the CARES Act Fund Motion.

        G.       Pursuant to the CARES Act Fund Motion, the Trustee contends that $526,858.01

of the Fairfax Fund Payments (the “Used Funds”) represent lost “revenue due to the coronavirus

        1
       The Trustee received additional stimulus funds in the amount of $98,922.84 on May 20, 2020, after the
CARES Act Fund Motion was filed.



                                                      2
Case 19-01697-5-JNC       Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20               Page 6 of
                                           10



between February 1, 2020 and the Fairfax Closing Date.” Motion at ¶ 67. The Trustee further

contends that he should be permitted to transfer to Rural Wellness $2,476,531.36 of the Fairfax

Fund Payments (the “Unused Funds”).

       H.      Rural Wellness contends that (a) all of the Fairfax Fund Payments do not

constitute “property of the estate” under 11 U.S.C. § 541(a); (b) if such funds do constitute

“property of the estate”, the right to such funds were transferred to Rural Wellness as part of the

sale; (c) the Trustee cannot establish that any of the Used Funds replace lost revenues due to the

coronavirus between February 1, 2020 and March 20, 2020; and (d) Rural Wellness should not

bear any liability for any Fairfax Fund Payments that the Trustee retains use and control over.

       I.      Rural Wellness has served on the Trustee a notice of deposition and request for

production of documents in connection with the relief sought by the Trustee in the CARES Act

Fund Motion (the “Served Discovery”).

       J.      The parties hereto desire to resolve several matters relating to the CARES Act

Fund Motion and establish a briefing and hearing schedule for all unresolved matters.

       In light of the foregoing, the Trustee and Rural Wellness, whose representatives have

signed below, do stipulate and agree as follows, and based upon this stipulation IT IS

ORDERED, ADJUDGED, AND DECREED that:

       1.      The Trustee shall transfer, within two business days of entry of this Consent

Order, to Rural Wellness all Unused Funds, which shall be deemed the property of Rural

Wellness and which transfer shall be deemed valid and not subject to later challenge by any party

in interest; provided, however, that (a) only Rural Wellness can attest under the CARES Act and

applicable regulations to the use of such transferred funds; and (b) the Trustee and the Fairfax




                                                3
Case 19-01697-5-JNC         Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20             Page 7 of
                                             10



Debtor’s estate shall have no liability for any attestation made by Rural Wellness or the Trustee’s

initial receipt of such transferred funds.

       2.      On ________________, 2020, this Court shall conduct a non-evidentiary hearing

(the “Legal Issues Hearing”) on whether (a) all of the Fairfax Fund Payments constitute

“property of the estate” under 11 U.S.C. § 541(a); and (b) if such funds do constitute “property

of the estate”, the right to such funds was transferred to Rural Wellness as part of the sale.

Neither Rural Wellness nor the Trustee shall assert that there are any disputed material facts

concerning such issues.

       3.      On _______________, 2020, the Trustee shall file with the Court and serve on

counsel to Rural Wellness a brief on the two issues identified in paragraph 2 hereof, and on

__________________, 2020, Rural Wellness shall file with the Court and serve on counsel to the

Trustee a reply brief on such issues.

       4.      In the event that this Court determines that the Trustee has prevailed on all

matters in connection with the Legal Issues Hearing, this Court will schedule a further

evidentiary hearing on all remaining matters concerning the relief sought by the Trustee in the

CARES Act Fund Motion, and Rural Wellness shall be entitled to proceed with the Served

Discovery.

       5.      In the event that this Court determines that the Trustee may not retain possession

of any of the Used Funds, the Trustee shall transfer to Rural Wellness such funds within two

business days of entry of a final, non-appealable order, which funds shall be treated in

accordance with paragraph 1 of this Consent Order.




                                                4
Case 19-01697-5-JNC       Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20               Page 8 of
                                           10



       6.      For any Used Funds that this Court determines the Trustee may retain, only the

Trustee can attest to their use under the CARES Act and applicable regulations; and (b) Rural

Wellness and the Fairfax Hospital shall have no liability for any attestation made by the Trustee.

       7.      All parties in interest with notice and opportunity to object, including DHHS,

shall be bound by and shall comply with the provisions of this Consent Order.

       8.      Subject to the provisos in paragraphs 1, 6 and 7 hereof, nothing herein shall affect

the jurisdiction or regulatory authority of DHHS in respect of the use, monitoring, and

enforcement of the rights of DHHS under and in connection with the CARES Act.

SO STIPULATED AND AGREED to today, June 5, 2020.

RURAL WELLNESS FAIRFAX, INC.                        TRUSTEE OF CAH               ACQUISITION
                                                    COMPANY 12, LLC
/s/ Britt Ricks
Ethridge B. “Britt” Ricks                           /s/ Thomas W. Waldrep, Jr.
NC Bar No. 48046                                    Thomas W. Waldrep, Jr.
McGuireWoods LLP                                    NC Bar No. 11135
Fifth Third Center                                  Waldrep LLP
201 North Tryon Street, Suite 3000                  101 S. Stratford Road, Suite 210
Charlotte, NC 28202                                 Winston-Salem, NC 27104
Telephone: 704.343.2235                             Telephone: 336-717-1440
Fax: 704.373.8829                                   Fax: 336-717-1340
Email: bricks@mcguirewoods.com                      Email: notice@waldrepllp.com
Counsel for Rural Wellness Fairfax, Inc.            Chapter 11 Trustee of CAH Acquisition
                                                    Company 12, LLC
AND

/s/ Eric Winston
Eric Winston
Quinn Emanuel Urquhart & Sullivan, LLP
865 S. Figueroa St., 10th Floor
Los Angeles, CA 90017
Telephone: 213.443.3602
Fax: 213.443.3100
Email: ericwinston@quinnemanuel.com
Counsel for Rural Wellness Fairfax, Inc.


                                    END OF DOCUMENT



                                                5
Case 19-01697-5-JNC         Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20           Page 9 of
                                             10



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

In re:
                                                        Case No. 19-01697-5-JNC
CAH ACQUISITION COMPANY 12, LLC
d/b/a FAIRFAX COMMUNITY HOSPITAL,                       Chapter 11

                        Debtor.



    NOTICE OF OPPORTUNITY FOR HEARING ON TRUSTEE’S MOTION FOR
  APPROVAL OF CONSENT ORDER AND STIPULATION BY AND BETWEEN THE
    TRUSTEE AND RURAL WELLNESS FAIRFAX, INC. RESOLVING, IN PART,
  MOTION SEEKING (I) AN ORDER CONFIRMING THAT (A) CERTAIN STIMULUS
     FUNDS WERE USED IN ACCORDANCE WITH APPLICABLE TERMS AND
  CONDITIONS AND (B) TRUSTEE MAY TRANSFER ANY REMAINING STIMULUS
 FUNDS TO PURCHASERS; AND (II) AN ORDER ELIMINATING ANY LIABILITY OF
      TRUSTEE AND DEBTORS’ ESTATES FOR USE OF STIMULUS FUNDS

     NOTICE IS HEREBY GIVEN that, on June 5, 2020, the Trustee filed the TRUSTEE’S
MOTION FOR APPROVAL OF CONSENT ORDER AND STIPULATION BY AND
BETWEEN THE TRUSTEE AND RURAL WELLNESS FAIRFAX, INC. RESOLVING,
IN PART, MOTION SEEKING (I) AN ORDER CONFIRMING THAT (A) CERTAIN
STIMULUS FUNDS WERE USED IN ACCORDANCE WITH APPLICABLE TERMS
AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER ANY REMAINING
STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER ELIMINATING ANY
LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF STIMULUS
FUNDS (the “Motion”).

       FURTHER NOTICE IS HEREBY GIVEN that the Motion filed by the Trustee may be
allowed provided no response and request for hearing are delivered by a party-in-interest in
writing to the Office of the Clerk, United States Bankruptcy Court, P.O. Box 791, Raleigh, NC
27602, by 5:00 p.m. (prevailing Eastern Time) on June 22, 2020, and,

        FURTHER NOTICE IS HEREBY GIVEN that, if a response and request for hearing is
filed by a party-in-interest in writing within the time indicated, a hearing will be conducted on
the Motion and any responses thereto before the United States Bankruptcy Court for the Eastern
District of North Carolina, and all interested parties will be notified accordingly.

      If no request for hearing is timlely filed, the Court may rule on the Motion and any
Response thereto ex parte without further notice.

         Respectfully submitted, this the 5th day of June, 2020.


                                                 1
Case 19-01697-5-JNC   Doc 589 Filed 06/05/20 Entered 06/05/20 17:09:20     Page 10 of
                                       10



                                     WALDREP LLP

                                     /s/ Jennifer B. Lyday
                                     Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                     James C. Lanik (NC State Bar No. 30454)
                                     Jennifer B. Lyday (NC State Bar No. 39871)
                                     Francisco T. Morales (NC State Bar No. 43079)
                                     101 S. Stratford Road, Suite 210
                                     Winston-Salem, NC 27104
                                     Telephone: 336-717-1440
                                     Telefax: 336-717-1340
                                     Email: notice@waldrepllp.com

                                     - and -

                                     HENDREN, REDWINE & MALONE, PLLC

                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC State Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: jhendren@hendrenmalone.com
                                            rredwine@hendrenmalone.com

                                     Co-Counsel for the Trustee




                                        2
